Citation Nr: 1338851	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  07-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of nasal fracture.

2.  Entitlement to a compensable rating for fracture of the left mandible and left orbit.

3.  Entitlement to increases in the ratings assigned for posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 30 percent prior to January 10, 2008, and 50 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from October 1968 to April 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Denver, Colorado Department of Veterans Affairs (VA), Regional Office (RO) in October 2005 (which granted serivce connection for PTSD and assigned a 30 percent rating and denied service connection for residuals of nose fracture) and January 2006 (which denied a compensable rating for fracture of the left mandible and left orbit).  An interim [July 2008] rating decision increased the rating for PTSD to 50 percent effective from January 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9 received in June 2007, the Veteran indicated that he did not want a BVA (Board) hearing.  However, in an October 2008 statement, in response to an October 16, 2008 letter from the Board indicating that he could request a Board hearing if he so desired, the Veteran asked that he "be scheduled for either a personal or televised hearing whichever will occur first."  Because the Veteran is entitled to hearing before the Board upon request, and because videoconference hearings (as well as Travel Board hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing (or a Travel Board hearing in the alternative if he so desires) at the RO.  The case should then be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


